Peters, P.J. Appeal from an order of the Family Court of Chemung County (Rich, Jr., J.), entered February 24, 2015, which, among other things, partially granted petitioner’s application, in proceeding No. 1 pursuant to Family Ct Act article 6, to modify a prior order of visitation.
Pursuant to the terms of an August 2014 order, Steven Daniels (hereinafter the father) and Tamieka Jones (hereinafter the mother) were awarded joint legal custody of their son (born in 2007), with primary physical placement to the father and weekly parenting time to the mother. The following month, the father commenced a proceeding to modify the mother’s visitation and, soon thereafter, the mother petitioned for primary physical custody of the child. Following a fact-finding hearing, Family Court dismissed the mother’s petition and partially granted the father’s application by reducing the mother’s visitation and directing that such visitation be supervised until certain conditions had been met. The mother appealed this order.
During the pendency of this appeal, the mother again petitioned for primary physical custody of the child and, in August 2016, an order was entered on consent continuing primary physical custody with the father and permitting the mother weekly unsupervised visitation. In light of the August 2016 order, the instant appeal has been rendered moot (see Matter of Attorney for the Child v Cole, 140 AD3d 1335, 1336 [2016]; Matter of Biasutto v Biasutto, 75 AD3d 671, 672 [2010]; Matter of Schermerhorn v Quinette, 28 AD3d 822, 823 [2006]).
*1421Garry, Devine, Clark and Aarons, JJ., concur.
Ordered that the appeal is dismissed, as moot, without costs.